Citation Nr: 1145046	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from June 1976 to September 1976 and from August 1977 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has low back disability as a result of incidents that occurred during service.  In particular, and as related in a statement received in May 2008, the Veteran indicated that during service he had been held upside down from a ship, had fallen down stairs and ladders, slipped on ice, and twisted his back upon opening a door.  As for service treatment records, an October 1989 record indicates that the Veteran had complained of right lower quadrant pain for 36 hours with a "likely" diagnosis of appendicitis "although the location of the most tender area is slightly above what I would normally think it should be."  The Veteran has essentially indicated (in an April 2009 statement) that he has not had his appendix removed (or ever had any problems related to his appendix) and asserts that the October 1989 records are actually indicative of lower back pain.  A January 1997 service treatment record noted that the Veteran had indicated that he had been put on light duty due to back and knee problems, and a notation on the medical history portion of the Veteran's August 1993 separation examination indicated that the Veteran had had probable muscle strain in October 1990 (apparently referring to the Veteran's October 1989 hospitalization and treatment).

A May 2002 private medical record reflects an assessment of low back strain with radiculitis, and an October 2002 VA record noted degenerative changes of the lumbar spine.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any additional pertinent treatment records that have not been previously identified and obtained or submitted.  If any additional pertinent treatment records are identified, the AOJ should attempt to obtain those records and associate them with the claims file. 

2.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current low back disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


